PER CURIAM.
Counsel for appellant has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Having reviewed the record as required by State v. Causey, 503 So.2d 321 (Fla.1987), we affirm the judgment and sentence, with the exception of the assessment of a $25.00 court facility fee for which no statutory authority is cited. Costs assessed in a criminal case must be specifically authorized by statute, Williams v. State, 596 So.2d 758 (Fla. 2d DCA 1992). On remand, the trial court .should either cite the statutory authority for this fee or strike it.
*229AFFIRMED in part, REVERSED in part and remanded.
JOANOS, LAWRENCE and BENTON, JJ., concur.